Citation Nr: 0731511	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-12 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a rating in excess of 30 percent for 
hyperhidrosis and bromhidrosis.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1986 to March 2003, with an additional prior period of 
active duty of more than three years.  This appeal is before 
the Board of Veterans' Appeals (Board) from rating decisions 
of the San Diego, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  In May and August 2007 
videoconference hearings were held before two of the 
undersigned.  Transcripts of both hearings are associated 
with the claims file.  As Members of the Board who conducted 
hearings in the matter must participate in the decision on 
appeal (see 38 C.F.R. § 20.707) the case has been assigned to 
a panel which includes the two Board Members conducting the 
May and August 2007 videoconference hearings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

Service connection for hyperhidrosis was granted in a May 
2003 rating decision.  A 30 percent initial rating was 
assigned.  In July 2003, the veteran filed a claim for an 
increased rating.  A September 2003 rating decision continued 
the 30 percent rating; the veteran appealed that rating 
decision.  At an RO hearing in February 2006, the veteran 
argued that he was entitled to a higher rating based on 
bromhidrosis.  A July 2006 rating decision granted service 
connection for bromhidrosis and rated it along with 
hyperhidrosis; the 30 percent rating assigned was essentially 
based on problems dealing with tools due to excessive hand 
moisture, as well as cracked skin affecting the feet.  See 
July 2006 rating decision.

At the two videoconference hearings before the Board and in 
written statements submitted to the RO, the veteran has 
alleged extensive impairment of functioning due to the 
repulsive smell associated with his service connected 
hyperhidrosis and bromhidrosis.  Specifically, he has 
reported that his bromhidrosis requires frequent bathing 
(approximately six showers per day) and frequent changes of 
clothing, and results in destruction of shoes and clothing 
from treatment used to mask the smell.  Examination reports 
have noted that this disability is "odorous" and that it 
soils clothing.  The veteran has also testified that his 
bromhidrosis has precluded his participation in activities 
requiring social interactions and has required him to seek 
employment with duties allowing him to work away from other 
people.  

The rating schedule does not provide either specific or 
analogous criteria for occupational or social impairment 
resulting from repulsive smell.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  However, "the 
regulation does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required."  Floyd, 9 Vet. App. at 95.  In light of the 
veteran's well-documented complaints and the unusual nature 
of his disability, the Board finds that such referral is 
warranted here.

Accordingly, the case is REMANDED for the following action:

1.  The RO should invite the veteran to 
submit additional evidence documenting the 
effect the smell due to bromhidrosis has 
on his occupational or social functioning.  

2.  Thereafter, whether or not the veteran 
submits any additional evidence, the RO 
must refer the matter of the rating for 
hyperhidrosis and bromhidrosis to either 
the Under Secretary for Benefits or to the 
Director of Compensation and Pension for 
extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  The Board invites 
the attention of the reviewing official to 
the veteran's testimony at his two 
videoconference hearings before the Board, 
as well as any additional evidence he 
submits pursuant to the request above.
3.  If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



			
	MICHAEL S. LANE	WAYNE M. BRAEUER
	           Acting Veterans Law Judge                              
Veterans Law Judge
          Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

